ICJ_155_SovereignRightsCaribbeanSea_NIC_COL_2016-03-17_JUD_01_PO_03_FR.txt.                                                                                                     74




                      OPINION DISSIDENTE DE M. LE JUGE AD HOC CARON

                 [Traduction]

                    Désaccord avec le rejet par la Cour de la deuxième exception préliminaire de la
                 Colombie — Condition de l’existence d’un « différend » constituant une restriction
                 générale à la compétence contentieuse de la Cour — Condition particulière de
                 l’existence d’un « différend » énoncée dans le pacte de Bogotá — Sens du terme
                 « différend » — Caractère inédit de la présente affaire — Argument de la Colombie
                 selon lequel l’absence de différend entre les Parties tient à l’absence de réclamation
                 du Nicaragua susceptible de se heurter à son « opposition manifeste » — Impossibi‑
                 lité pour la Cour d’inférer l’existence d’une « réclamation » donnant naissance à un
                 différend — Cour tenue de conclure, pour se déclarer compétente, que le Nicara‑
                 gua a formulé une « réclamation » au sujet des points de droit ou de fait soulevés en
                 l’espèce — Eléments démontrant l’existence d’un « différend » — Absence d’élé‑
                 ment permettant de conclure à l’existence, avant le dépôt de la requête, d’un diffé‑
                 rend entre les Parties concernant l’objet de l’affaire portée devant la Cour.
                    Désaccord avec le rejet par la Cour de la troisième exception préliminaire de la
                 Colombie — Négociations constituant une condition préalable à la saisine de la
                 Cour — Définition par la Cour des situations où l’abandon des négociations est
                 permis — Désaccord avec la Cour ayant ainsi défini la situation en l’espèce — Elé‑
                 ments versés au dossier ne corroborant pas la conclusion selon laquelle un règle‑
                 ment n’était ni possible ni envisagé par les Parties — Corrélation entre les deu‑
                 xième et troisième exceptions préliminaires — Importance des négociations pour
                 définir l’objet du différend finalement soumis au règlement judiciaire.


                                                 I. Introduction

                    1. Malgré tout le respect que je dois à la Cour, je suis en désaccord
                 avec les conclusions auxquelles elle est parvenue au sujet des deuxième et
                 troisième exceptions préliminaires de la Colombie, dans la mesure où elle
                 a suivi un raisonnement qui s’écarte de sa propre jurisprudence et qui
                 n’est pas étayé par les éléments de preuve dont elle disposait. Au‑delà des
                 particularités de l’espèce, j’estime très préoccupant que ce raisonnement,
                 par lequel la Cour conclut à sa compétence, sape les concepts plus géné-
                 raux qui sous‑tendent le règlement pacifique des différends.
                    2. Dans le présent arrêt, la Cour statue sur la question de sa compé-
                 tence pour connaître des demandes du Nicaragua, lequel fonde ladite
                 compétence avant tout sur l’article XXXI du pacte de Bogotá. Il convient
                 de rappeler que l’intitulé complet de cet instrument est « Traité américain
                 de règlement pacifique ». Le pacte de Bogotá vise à promouvoir le règle-
                 ment pacifique des différends et prévoit à cet effet divers moyens : pour
                 s’acquitter de l’« obligation générale de régler les différends par des
                 moyens pacifiques » (chapitre premier, art. I à VIII), les Etats parties

                                                                                                    75




6 CIJ1092.indb 147                                                                                        15/02/17 08:34

                        droits souverains et espaces maritimes (op. diss. caron)            75

                 peuvent avoir recours à la « procédure des bons offices et de médiation »
                 (chapitre deux, art. IX à XIV), à la « procédure d’enquête et de concilia-
                 tion » (chapitre trois, art. XV à XXX) ou encore à une « procédure judi-
                 ciaire » de saisine de la Cour (chapitre quatre, art. XXXI et suiv.), à moins
                 qu’ils n’aient choisi l’arbitrage (chapitre cinq, art. XXXVIII à XLIX). Les
                 auteurs du traité ont pris soin de souligner que l’« ordre des procédures
                 pacifiques … ne signifie pas que les parties ne peuvent recourir à celle
                 qu’elles considèrent le plus appropriée … ni qu’il … existe, sauf disposi-
                 tion expresse à cet égard, une préférence pour l’une d’elles » (art. III).
                 L’expression « sauf disposition expresse à cet égard » revêt néanmoins une
                 importance particulière. Les exceptions expressément prévues pour
                 chaque moyen de règlement sont essentielles, et ce sont elles qui motivent
                 mon dissentiment avec l’arrêt de la Cour en ce qui concerne les deuxième
                 et troisième exceptions préliminaires.
                    3. Les procédures de règlement pacifique prévues dans le pacte de
                 Bogotá, même si elles ne sont pas hiérarchisées, suivent néanmoins une
                 progression prudente, allant du dialogue où les Etats s’informent mutuel-
                 lement de leurs préoccupations jusqu’à la saisine de la Cour ou d’un tri-
                 bunal pour obtenir le règlement de « différends d’ordre juridique », en
                 passant par diverses voies de négociations. Un désaccord ne saurait se
                 résumer à une ligne de conduite susceptible de traduire une divergence de
                 vues. Ainsi qu’il est reconnu dans le pacte, la communication est essen-
                 tielle, parce qu’un désaccord ne peut être réglé sans qu’un dialogue n’ait
                 été préalablement engagé pour définir ce qui est en litige. En effet, à moins
                 qu’il n’« existe » un différend à proprement parler, il est difficile d’appré-
                 hender ce qui doit être négocié.
                    4. Je ne peux souscrire à l’arrêt de la Cour parce que celui‑ci affaiblit
                 considérablement cette conception du règlement des différends, réduisant
                 le dispositif complexe prévu à cet effet dans le traité américain de règle-
                 ment pacifique à une simple acceptation de la compétence de la Cour.
                 Modifiant fondamentalement la condition de l’existence d’un différend, la
                 Cour considère dans son arrêt qu’un demandeur ne doit pas nécessaire-
                 ment avoir engagé un dialogue avec l’autre Etat, ni avoir fait part à
                 celui‑ci de ses préoccupations. Or, faute d’un tel dialogue, les parties n’au-
                 ront pas eu la possibilité de définir le différend, de le circonscrire ou
                 — dans le meilleur des cas — de le ramener à des proportions moindres,
                 voire de le régler. Tout aussi important est le fait que, s’il n’était pas
                 nécessaire que le demandeur ait engagé un dialogue avec l’autre partie,
                 toute obligation de négocier s’en trouverait, en pratique, considérable-
                 ment amoindrie. Les différends internationaux sont complexes, et ceux
                 qui concernent des frontières comptent parmi les plus difficiles à résoudre.
                 Le droit offre des réponses, mais celles‑ci ne sont pas toujours les plus
                 nuancées dans des situations d’une telle complexité. Il est crucial que la
                 Cour, ou tout autre tribunal, ait le pouvoir d’apporter la réponse voulue
                 à un différend en cas de besoin ou lorsque les deux parties en font la
                 demande. Cependant, au regard du pacte de Bogotá, cela n’est nécessaire
                 que si le différend entre deux Etats « ne p[eut] être résolu au moyen de

                                                                                            76




6 CIJ1092.indb 149                                                                                15/02/17 08:34

                        droits souverains et espaces maritimes (op. diss. caron)           76

                 négociations directes » — condition dont la Cour considère, dans sa juris-
                 prudence, qu’elle est un préalable à l’établissement de sa compétence au
                 titre du pacte. Il est regrettable qu’en l’espèce la Cour, dans ses conclu-
                 sions sur les deuxième et troisième exceptions préliminaires, réaffirme for-
                 mellement, et pourtant méconnaisse sur le fond, la condition de l’existence
                 d’un différend et l’obligation de négocier.


                            II. La deuxième exception préliminaire relative
                                      à l’existence d’un différend

                                1. La condition de l’existence d’un différend
                    5. Dans son arrêt, la Cour réaffirme que l’existence d’un différend est
                 une condition préalable à l’exercice de sa compétence pour connaître de
                 la présente affaire, comme de n’importe quelle affaire d’ailleurs. Pourtant,
                 dans le même temps, elle s’écarte de sa propre jurisprudence en ce qui
                 concerne cette condition. Sa jurisprudence a montré combien il importait
                 d’apprécier l’existence d’un « différend » en mettant en évidence à la fois
                 une « réclamation » et une « opposition manifeste » à cette réclamation de
                 la part des parties à l’instance. Au vu de la jurisprudence de la Cour rela-
                 tive au sens du mot « différend » et à l’existence d’un différend, je ne vois
                 pas comment l’on pourrait affirmer qu’il existait, à la date requise, un tel
                 « différend » concernant l’objet de la requête du Nicaragua. Dès lors, je ne
                 puis être d’accord avec la Cour lorsqu’elle se déclare compétente pour
                 connaître de la présente affaire.
                    6. La condition de l’existence d’un différend entre les parties constitue
                 une restriction générale à la compétence contentieuse de la Cour. Dans
                 l’affaire des Essais nucléaires, dans laquelle le fondement du différend est
                 devenu sans objet en cours de procédure, la Cour a rappelé que « [l]’exis-
                 tence d’un différend [était] … la condition première de l’exercice de sa
                 fonction judiciaire » (Essais nucléaires (Australie c. France), arrêt,
                 C.I.J. Recueil 1974, p. 270‑271, par. 55 ; Essais nucléaires (Nouvelle‑­
                 Zélande c. France), arrêt, C.I.J. Recueil 1974, p. 476, par. 58). Il y a
                 défaut d’objet lorsque le différend cesse d’exister ; mais l’on peut aussi se
                 demander si un différend a jamais existé, c’est‑à‑dire s’il s’est suffisam-
                 ment cristallisé. C’est de ce dernier cas qu’il est question dans la deuxième
                 exception.
                    7. En plus de la condition de l’existence d’un différend qui constitue une
                 restriction générale à la compétence contentieuse de la Cour, une restric-
                 tion analogue peut découler de l’instrument spécifique qui est invoqué
                 comme base de cette compétence. Ainsi, en l’espèce, la Cour fait également
                 référence à l’article XXXI du pacte de Bogotá, dans lequel les parties au
                 pacte acceptent [sa] juridiction à l’égard des « différends d’ordre juri-
                 dique… » (arrêt, par. 15 et 50). Il se peut que l’instrument sur lequel est
                 fondée la compétence de la Cour impose des conditions supplémentaires,
                 mais il faut alors considérer c­ elles-ci comme visant à restreindre davantage

                                                                                           77




6 CIJ1092.indb 151                                                                                15/02/17 08:34

                        droits souverains et espaces maritimes (op. diss. caron)            77

                 l’exercice de cette compétence et non à donner un sens nouveau au terme
                 « différend ». La Cour permanente de Justice internationale (CPJI) avait
                 suivi implicitement ce raisonnement en l’affaire Mavrommatis :
                        « Avant de rechercher si l’affaire des concessions Mavrommatis
                     concerne l’interprétation ou l’application du Mandat et si, dès lors,
                     elle rentre, par sa nature et par son objet, dans la juridiction prévue
                     au texte reproduit ci‑dessus, il est indispensable d’examiner si elle
                     satisfait aux autres prévisions, à toutes les autres prévisions de ce
                     texte. Est‑on bien en présence d’un différend entre l’Etat mandataire
                     et un autre Membre de la Société des Nations ? D’un différend qui ne
                     soit pas susceptible d’être réglé par des négociations ? » (Concessions
                     Mavrommatis en Palestine, arrêt no 2, 1924, C.P.J.I. série A no 2,
                     p. 11 ; les italiques sont dans l’original.)
                 Voir aussi Application de la convention internationale sur l’élimination de
                 toutes les formes de discrimination raciale (Géorgie c. Fédération de Rus‑
                 sie), exceptions préliminaires, arrêt, C.I.J. Recueil 2011 (I), p. 84, par. 29
                 (où la Cour a dit que l’« uniformité d’usage laisse à penser qu’il n’y a pas
                 de raison de s’écarter du sens généralement admis du terme « différend »
                 dans la clause compromissoire contenue dans l’article 22 de la CIEDR »).
                    8. Le sens du terme « différend » est établi de manière raisonnablement
                 détaillée dans la jurisprudence de la Cour. Dans son arrêt de 1924 en
                 l’affaire Mavrommatis, la Cour permanente de Justice internationale dit
                 ce qui suit : « Un différend est un désaccord sur un point de droit ou de
                 fait, une contradiction, une opposition de thèses juridiques ou d’intérêts
                 entre deux personnes. » (Concessions Mavrommatis en Palestine, arrêt
                 no 2, 1924, C.P.J.I. série A no 2, p. 11.) Par sa jurisprudence ultérieure, la
                 Cour a développé et précisé la position de sa devancière sur les éléments
                 constitutifs d’un différend. Dans les affaires du Sud‑Ouest africain, elle a
                 ainsi conclu :
                        « [I]l ne suffit pas que l’une des parties à une affaire contentieuse
                     affirme l’existence d’un différend avec l’autre partie. La simple affir-
                     mation ne suffit pas pour prouver l’existence d’un différend, tout
                     comme le simple fait que l’existence d’un différend est contestée ne
                     prouve pas que ce différend n’existe pas. Il n’est pas suffisant non plus
                     de démontrer que les intérêts des deux parties à une telle affaire sont en
                     conflit. » (C.I.J. Recueil 1962, p. 328 ; les italiques sont de moi.)
                 Si l’affaire Mavrommatis laisse entendre qu’un simple conflit d’intérêts
                 n’est pas « suffisant », la Cour a pour sa part précisé le degré nécessaire de
                 cristallisation du différend en affirmant, à maintes reprises, que la récla-
                 mation d’un Etat doit se heurter à « l’opposition manifeste » de l’autre
                 (Sud‑Ouest africain (Ethiopie c. Afrique du Sud ; Libéria c. Afrique du
                 Sud), exceptions préliminaires, arrêt, C.I.J. Recueil 1962, p. 328 ; Activités
                 armées sur le territoire du Congo (nouvelle requête : 2002) (République
                 démocratique du Congo c. Rwanda), compétence et recevabilité, arrêt,
                 C.I.J. Recueil 2006, p. 40, par. 90 ; Application de la convention inter­

                                                                                            78




6 CIJ1092.indb 153                                                                                15/02/17 08:34

                        droits souverains et espaces maritimes (op. diss. caron)             78

                 nationale sur l’élimination de toutes les formes de discrimination raciale
                 (Géorgie c. Fédération de Russie), exceptions préliminaires, arrêt,
                 C.I.J. Recueil 2011 (I), p. 84‑85, par. 30).
                    9. Les publicistes qui se sont penchés sur la jurisprudence de la Cour
                 ont explicité ce que signifie concrètement le fait d’exiger que la réclamation
                 d’un Etat se heurte à « l’opposition manifeste » d’un autre. Le professeur
                 J. G. Merrills écrit ainsi que « tout différend peut se définir comme un
                 désaccord concret au sujet d’un point de fait, de droit ou de stratégie dans
                 le cadre duquel une réclamation ou une prétention d’une partie se heurte à
                 un refus, à une demande reconventionnelle ou à une contestation de la part
                 de l’autre » (J. G. Merrills, International Dispute Settlement, 2e éd., 1993,
                 p. 1 ; les italiques sont de moi). L’idée selon laquelle « l’opposition mani-
                 feste » suppose un rejet ou une contestation de la partie adverse découle
                 implicitement du sens du mot « opposition ». De la même manière, dans un
                 commentaire bien connu du Statut de la Cour, le professeur Christian
                 Tomuschat souligne qu’un différend présuppose une divergence de vues :
                 « la Cour est toujours partie du principe qu’un demandeur devait formuler
                 une réclamation juridique » (Christian Tomuschat, « Article 36 », dans
                 Andreas Zimmermann, Christian Tomuschat, Karin Oellers‑Frahm et
                 Christian J. Tams (dir. publ.), The Statute of the International Court of
                 Justice. A Commentary, 2e éd., 2012, p. 642). Ainsi, toute réclamation pour
                 violation du droit formulée par une partie doit se heurter à l’opposition
                 manifeste de l’autre partie, exprimée par un rejet ou une contestation.
                    10. Il est arrivé, quoique rarement, que la réclamation du demandeur
                 pour violation du droit se soit heurtée non pas à un « refus », mais à un
                 silence. En pareil cas, la Cour est plus pragmatique que formaliste, et fait
                 preuve de souplesse quant à la manière dont il convient d’établir qu’il y a
                 opposition manifeste. En 1927, par exemple, sa devancière avait souligné
                 ce qui suit :
                        « Pour ce qui est du terme « contestation », la Cour constate que l’ar-
                     ticle 60 du Statut, d’après sa teneur, n’exige pas que l’existence de la
                     contestation se soit manifestée d’une certaine manière, par exemple
                     par des négociations diplomatiques. » (Interprétation des arrêts nos 7
                     et 8 (Usine de Chorzów), arrêt no 11, 1927, C.P.J.I. série A no 13, p. 10.)
                   11. Plus récemment, la Cour, résumant sa jurisprudence en l’affaire
                 Géorgie c. Fédération de Russie, a fait une constatation analogue :
                        « Comme la Cour l’a reconnu (voir, par exemple, Frontière ter‑
                     restre et maritime entre le Cameroun et le Nigéria (Cameroun c. Nigé‑
                     ria), exceptions préliminaires, arrêt, C.I.J. Recueil 1998, p. 315,
                     par. 89), l’existence d’un différend peut être déduite de l’absence de
                     réaction d’un Etat à une accusation dans des circonstances où une
                     telle réaction s’imposait. » (Exceptions préliminaires, arrêt,
                     C.I.J. Recueil 2011 (I), p. 84, par. 30.)
                   12. La pratique de la Cour consistant à inférer l’opposition de « l’ab-
                 sence de réaction d’un Etat à une accusation [là] où une telle réaction

                                                                                             79




6 CIJ1092.indb 155                                                                                 15/02/17 08:34

                        droits souverains et espaces maritimes (op. diss. caron)             79

                 s’impos[e] » confirme la conclusion selon laquelle « l’opposition mani-
                 feste » suppose en général rejet ou contestation de la partie adverse. Si tel
                 n’était pas le cas, alors il n’aurait pas été nécessaire, bien souvent, de voir
                 une opposition dans le silence de l’Etat en cause. Dans l’affaire dite des
                 Otages, par exemple, la réclamation pour violation du droit formulée par
                 le demandeur, les Etats‑Unis, s’était heurtée au silence du défendeur,
                 l’Iran. La Cour, pour déterminer s’il existait un différend, ne s’est pas
                 bornée à constater que les deux parties avaient des points de vue diver-
                 gents, ou un conflit d’intérêts ; elle a passé au crible les déclarations des
                 Etats‑Unis afin de fonder l’inéluctable conclusion selon laquelle l’Iran,
                 malgré son silence, s’opposait de manière manifeste à la réclamation
                 des Etats‑Unis (Personnel diplomatique et consulaire des Etats‑Unis à
                 Téhéran (Etats‑Unis d’Amérique c. Iran), arrêt, C.I.J. Recueil 1980, p. 25,
                 par. 47).
                     13. La condition de l’existence d’un différend peut donc être remplie si :
                  1) un Etat a formulé une réclamation pour violation du droit et cette
                  réclamation se heurte à l’opposition manifeste de l’autre Etat, c’est‑à‑dire
                  que celui‑ci la conteste ; ou 2) un Etat a formulé une réclamation pour
                  violation du droit et l’opposition manifeste de l’autre Etat peut être infé-
                 rée de l’absence de réaction de celui‑ci alors que pareille réaction
                 ­s’imposait.

                                 2. Le caractère inédit de la présente affaire
                    14. A ma connaissance, jamais dans l’histoire de la Cour la question de
                 l’existence préalable du différend ne s’était posée de cette façon. Dans
                 toutes les affaires auxquelles l’arrêt de la Cour et la présente opinion font
                 référence, l’Etat demandeur avait clairement fait part d’une violation du
                 droit à l’Etat défendeur avant d’introduire sa requête. Dans ces affaires,
                 la question était essentiellement de savoir si l’Etat défendeur avait exprimé
                 une opposition manifeste à l’égard de la réclamation pour violation du
                 droit formulée par l’Etat demandeur, c’est‑à‑dire s’il l’avait rejetée.
                    15. Par exemple, en l’affaire Mavrommatis, les réclamations de la Grèce
                 et, dans une moindre mesure, de son ressortissant avaient été faites sous
                 une forme officielle et sans équivoque. De même, dans l’affaire dite des
                 Otages, les Etats‑Unis avaient fait connaître leur réclamation pour viola-
                 tion du droit de manière parfaitement claire, par l’envoi d’un représentant
                 spécial, par l’intervention de leur chargé d’affaires à Téhéran et par leurs
                 protestations devant le Conseil de sécurité de l’Organisation des
                 Nations Unies (ibid., p. 25, par. 47).
                    16. Dans l’affaire Géorgie c. Fédération de Russie, la Cour devait se
                 poser la question de savoir si la condition particulière de l’existence d’un
                 différend au sens de l’article 22 de la convention internationale de 1965
                 sur l’élimination de toutes les formes de discrimination raciale était rem-
                 plie (« Tout différend entre deux ou plusieurs Etats parties touchant l’in-
                 terprétation ou l’application de la présente Convention »). La question
                 était non pas de savoir si la Géorgie avait formulé une quelconque récla-

                                                                                             80




6 CIJ1092.indb 157                                                                                 15/02/17 08:34

                        droits souverains et espaces maritimes (op. diss. caron)             80

                 mation pour violation du droit, mais de savoir précisément quand, dans
                 une longue série de déclarations ou lettres, l’on pouvait dire que pareille
                 réclamation avait été exprimée à l’encontre de la Fédération de Russie au
                 sujet de « l’interprétation ou l’application » de la convention. La Cour n’a
                 eu aucune difficulté à constater, en fin de compte, que les déclarations
                 faites par le président géorgien lors d’une conférence de presse le
                 9 août 2008, la déclaration du représentant de la Géorgie au Conseil de
                 sécurité de l’Organisation des Nations Unies le 10 août 2008, le commu-
                 niqué publié par le ministre géorgien des affaires étrangères le 11 août 2008
                 et une interview télévisée du président géorgien le même jour « se réfé-
                 raient … expressément à un prétendu nettoyage ethnique perpétré par les
                 forces russes ». Elle en a conclu que ces interventions exprimaient des
                 « griefs visa[nt] … la Fédération de Russie » (Application de la convention
                 internationale sur l’élimination de toutes les formes de discrimination raciale
                 (Géorgie c. Fédération de Russie), exceptions préliminaires, arrêt,
                 C.I.J. Recueil 2011 (I), p. 120, par. 113).
                    17. En l’espèce, par sa deuxième exception préliminaire, la Colombie ne
                 soulevait même pas la question de savoir s’il y avait eu opposition manifeste
                 à une quelconque réclamation du Nicaragua. Elle avançait un argument
                 bien plus fondamental, à savoir que le Nicaragua n’avait jamais formulé de
                 réclamation susceptible de se heurter à une opposition de sa part.
                    18. Il s’agit là d’une différence notable, qui n’est pourtant pas traitée
                 dans l’arrêt. La Cour est fondée à inférer qu’il y a opposition manifeste
                 à une réclamation ; mais, selon moi, elle ne saurait inférer qu’une récla-
                 mation a été formulée. Premièrement, une telle inférence vide de sa sub­
                 stance la condition relative à l’existence d’un différend. Deuxièmement,
                 qu’advient‑il de la condition de l’opposition manifeste du défendeur à une
                 réclamation si celle‑ci n’est pas claire, voire seulement implicite ? Une
                 réclamation qui ne serait qu’inférée n’est pas une réclamation. Il n’est pas
                 exagéré d’attendre du demandeur qu’il fasse connaître son grief d’une
                 manière ou d’une autre. Troisièmement, même si l’on infère l’existence de
                 la réclamation en soi, l’objet du différend demeure vague et imprécis. Je
                 reconnais qu’il appartient à la Cour de déterminer, de manière objective,
                 ce qui constitue l’objet du différend, et qu’elle peut donc apporter
                 elle‑même un éclairage. Mais si procéder à pareille détermination objec-
                 tive par une analyse des protestations émises, des lettres échangées et des
                 arguments avancés ultérieurement est une chose, cela en est une autre que
                 de déterminer objectivement l’existence d’un différend non pas sur la base
                 d’une réclamation formulée par le demandeur et de la réponse exprimée
                 par le défendeur (y compris sous la forme d’un silence injustifié), mais en
                 l’inférant du contexte général dans lequel évoluent les parties. Procéder de
                 cette manière pour tenter une détermination objective est, à mon avis, très
                 risqué, pour les parties comme pour la Cour, et pourrait aisément se
                 transformer en abus de pouvoir. En l’espèce, les dangers sont évidents.
                    19. Dans son arrêt, la Cour ne s’arrête pas sur le caractère inédit de la
                 présente instance. Au paragraphe 50, elle rappelle qu’« [i]l doit avoir été
                 établi « que la réclamation de l’une des parties se heurte à l’opposition

                                                                                             81




6 CIJ1092.indb 159                                                                                 15/02/17 08:34

                         droits souverains et espaces maritimes (op. diss. caron)               81

                 manifeste de l’autre » », citant les affaires du Sud‑Ouest africain. Puis,
                 immédiatement après avoir rappelé ce critère, elle ajoute une phrase qui,
                 dans les circonstances de l’espèce, suppose une modification radicale du
                 droit applicable et occulte le fait qu’elle s’écarte ensuite de manière signi-
                 ficative de sa jurisprudence. Elle dit en effet ce qui suit : « Il importe peu
                 de savoir laquelle d’entre elles [c’est‑à‑dire les parties] est à l’origine de la
                 réclamation, et laquelle s’y oppose. » Selon la situation propre à l’affaire,
                 cela peut être exact. En l’espèce, il est très clair que tel n’est pas le cas.
                    20. L’écrasante majorité des procédures contentieuses concerne des dif-
                 férends dans le cadre desquels un grand nombre de protestations et de
                 lettres diplomatiques a été échangé par les parties au sujet de l’objet du
                 différend soumis à la Cour. Même si une exception préliminaire est soule-
                 vée relativement à l’existence du différend, elle peut être examinée dans le
                 contexte factuel que constituent ces déclarations et protestations. Pour
                 autant que l’exigence énoncée au paragraphe 50 fasse référence aux
                 affaires dans lesquelles se présente pareille situation, je suis d’accord pour
                 dire qu’il importe peu, pour rechercher si un différend s’est fait jour, de
                 savoir si, en définitive, c’est le demandeur ou le défendeur qui était à l’ori-
                 gine de l’échange de protestations et de lettres diplomatiques. Ce qui
                 compte, c’est que les éléments factuels du dossier établissent que la récla-
                 mation de l’une des parties s’est heurtée à l’opposition manifeste de
                 l’autre. Or, et c’est là un point essentiel, c’est loin d’être le cas en l’espèce.
                    21. En particulier, lorsqu’une partie a gardé le silence plutôt que d’ex-
                 primer une opposition manifeste aux réclamations de l’autre partie, c’est
                 à celle‑ci qu’il appartient de démontrer que ce silence doit néanmoins être
                 compris comme une opposition auxdites réclamations. Ainsi, dans les
                 affaires où l’une des parties est restée silencieuse, ce sera toujours le
                 demandeur qui sera à l’origine de la « réclamation » propre à faire naître
                 le « différend ». Telle est la situation en l’espèce.
                    22. Avant de me pencher sur les conclusions de la Cour quant à l’exis-
                 tence des griefs qui fondent les demandes du Nicaragua, j’insiste sur le fait
                 que celui‑ci ne conteste pas directement l’affirmation de la Colombie selon
                 laquelle il ne s’est pas plaint, à proprement parler, d’une violation du droit,
                 et encore moins de manière officielle, avant de déposer sa requête. Le Nica-
                 ragua s’est borné à dire qu’il était « clair » qu’il existait un différend. Au
                 paragraphe 3.5 de son exposé écrit sur les exceptions préliminaires de la
                 Colombie, il affirmait qu’ « [i]l est parfaitement clair que les deux Parties
                 sont en désaccord sur différents points de droit, et que leurs thèses juri-
                 diques et intérêts s’opposent ». Mais il ne disait rien qui prouvât qu’une
                 réclamation pour violation du droit avait été formulée par ses représen-
                 tants, sous quelque forme que ce soit. Au contraire, au paragraphe 3.15 de
                 son exposé écrit, il notait que l’« on peut se demander pourquoi la Colombie
                 considère [que la responsabilité en] incombait au Nicaragua… ». Mais cela
                 n’est qu’une autre manière de dire précisément ce que cette affaire a d’iné-
                 dit. La question qui se pose en l’espèce n’est pas la même que dans d’autres
                 affaires. Si la présente instance était semblable aux autres, la question à
                 trancher serait celle de savoir si le défendeur — la Colombie — a fait part

                                                                                                82




6 CIJ1092.indb 161                                                                                    15/02/17 08:34

                         droits souverains et espaces maritimes (op. diss. caron)              82

                 de son opposition manifeste à la réclamation du Nicaragua ou a rejeté
                 celle‑ci. Or, cette question ne se pose pas ; ce qu’il faut déterminer ici, c’est
                 si le demandeur, tenu aux termes du paragraphe 1 de l’article 40 du Statut
                 et du paragraphe 2 de l’article 38 du Règlement de la Cour de définir
                 l’« objet du différend » dans sa requête, a jamais formulé, sous quelque forme
                 que ce soit, la moindre réclamation pour violation du droit en lien avec le
                 différend, de sorte que ladite réclamation ait pu se heurter à l’opposition
                 manifeste du défendeur, établissant par là même l’existence du différend.
                    23. Compte tenu de ce qui précède, on ne saurait considérer, me
                 semble‑t‑il, qu’un différend s’était fait jour entre les Parties si le Nicara-
                 gua n’avait pas formulé de « réclamation » susceptible d’être rejetée par la
                 Colombie, et n’avait pas fait part à celle‑ci de cette réclamation, sous
                 quelque forme que ce soit. Autrement dit, le Nicaragua devait, avant le
                 dépôt de sa requête, avoir communiqué à la Colombie ses vues sur les
                 points de droit ou de fait constituant l’objet des réclamations qu’il a
                 ensuite portées devant la Cour.

                                         3. Les conclusions de la Cour
                    24. Dans son arrêt, la Cour commence, à juste titre, par se demander
                 quels sont les griefs qui constituent selon le Nicaragua l’objet de l’ins-
                 tance ; elle reconnaît ainsi que c’est à elle qu’il appartient d’évaluer objec-
                 tivement et d’énoncer précisément l’objet du différend. Examinant la
                 requête et le mémoire du Nicaragua, la Cour recense deux demandes,
                 dont chacune repose sur un grief distinct. Dans la requête, l’« objet du
                 différend » est décrit, premièrement, comme des « violations des droits
                 souverains et des espaces maritimes du Nicaragua reconnus à celui‑ci par
                 la Cour dans son arrêt du 19 novembre 2012 » et, deuxièmement, comme
                 « la menace de la Colombie de recourir à la force pour commettre ces
                 violations » (requête du Nicaragua, p. 3, par. 2). Les conclusions formu-
                 lées dans le mémoire du Nicaragua confirment que ces deux griefs consti-
                 tuent l’objet de la présente instance. Une fois ces deux griefs mis en
                 évidence, la Cour examine le point de savoir s’il existait un différend au
                 sujet de l’un ou l’autre, ou des deux, au moment du dépôt de la requête.
                    25. S’agissant du premier grief, la Cour conclut, aux paragraphes 69
                 à 74, qu’il existait bien un différend portant sur les droits du Nicaragua
                 dans les espaces maritimes en question au moment du dépôt de la requête.
                 Pour parvenir à cette conclusion, elle se réfère à deux éléments de preuve
                 en particulier. Ce qui est frappant, et mérite d’être souligné à ce stade,
                 c’est le contraste avec l’affaire Géorgie c. Fédération de Russie, dans
                 laquelle la Cour, cherchant à déterminer à quel moment il pouvait être dit
                 que la Géorgie avait formulé une réclamation susceptible de se heurter à
                 l’opposition manifeste de la Fédération de Russie, avait examiné plus de
                 50 éléments distincts, notamment des lettres, des déclarations, des décrets
                 et d’autres documents déposés par le demandeur, la Géorgie.
                    26. S’agissant du point de savoir s’il existait un différend portant sur la
                 menace de recours à la force, la Cour conclut, aux paragraphes 75 à 78,

                                                                                               83




6 CIJ1092.indb 163                                                                                   15/02/17 08:34

                        droits souverains et espaces maritimes (op. diss. caron)             83

                 que tel n’est pas le cas. Elle ne dit pas qu’il n’existait pas de diffé-
                 rend parce que le Nicaragua n’avait formulé aucune réclamation,
                 ­protestation ou objection relativement au recours à la force dont l’aurait
                  menacé la Colombie ; elle pouvait pourtant le faire, étant donné qu’il n’y
                  a trace dans le dossier d’aucune réclamation, protestation ou menace ;
                  mais elle ne le fait pas. Au lieu de cela, elle renvoie à deux éléments qui
                  prouvent que, pour les représentants du Nicaragua, le calme régnait
                  en mer.
                     27. Les conclusions qui précèdent, selon lesquelles il existait un diffé-
                  rend sur un point mais pas sur l’autre, sont à mon sens erronées. Avant
                  d’expliquer les raisons de mon dissentiment, il me faut commencer par
                  faire ce que la Cour n’a pas fait, à savoir examiner les éléments de preuve
                  de manière approfondie.

                                     4. L’examen des éléments de preuve
                    28. Avant d’examiner l’ensemble des éléments de preuve produits en
                 l’espèce, il importe de relever ce qui n’y figure pas : il n’y a aucune lettre
                 de protestation diplomatique antérieure au dépôt de la requête du Nica-
                 ragua. Bien que les deux pays aient reconnu que leurs chefs d’Etat respec-
                 tifs s’étaient réunis à plusieurs reprises, il n’y a aucun procès‑verbal de ces
                 réunions, ni de témoignages des personnes y ayant assisté. Etant donné
                 que, pour déterminer si la condition de l’existence d’un différend est rem-
                 plie, il est nécessaire d’examiner la réclamation du demandeur et le rejet
                 ou la contestation du défendeur, il est particulièrement étonnant et révé-
                 lateur que les éléments versés au dossier n’incluent qu’un nombre très
                 limité de déclarations de responsables nicaraguayens. En réalité, seules
                 quelques déclarations de ce type ont été invoquées par les Parties. En
                 outre, la plupart d’entre elles proviennent d’articles de presse publiés à
                 l’époque. La Cour n’a donc pas eu la possibilité, comme dans l’affaire
                 Géorgie c. Fédération de Russie, de se borner à rechercher une « réclama-
                 tion » contenue dans des déclarations du demandeur parmi des « docu-
                 ments et déclarations qui revêtent un caractère officiel » (Application de la
                 convention internationale sur l’élimination de toutes les formes de discrimi‑
                 nation raciale (Géorgie c. Fédération de Russie), exceptions préliminaires,
                 arrêt, C.I.J. Recueil 2011 (I), p. 86, par. 33). En l’espèce, seul un petit
                 nombre de documents susceptibles d’exprimer pareille « réclamation » a
                 été présenté.
                    29. Il importe de souligner également que les déclarations faites par des
                 responsables nicaraguayens avant le dépôt de la requête du Nicaragua se
                 divisent, du point de vue chronologique, en deux catégories : la première
                 comprend les trois mois qui ont immédiatement suivi le prononcé de l’ar-
                 rêt de la Cour en novembre 2012 ; et la seconde débute six mois plus tard
                 pour prendre fin moins de deux mois avant le dépôt de la requête. Dans
                 les paragraphes qui suivent, j’examinerai le point de savoir si l’une quel-
                 conque de ces déclarations contenait une « réclamation » susceptible de se
                 heurter à l’« opposition manifeste » de la Colombie, de manière à engen-

                                                                                             84




6 CIJ1092.indb 165                                                                                 15/02/17 08:34

                        droits souverains et espaces maritimes (op. diss. caron)             84

                 drer un « différend » entre les Parties. Je rechercherai également si une
                 telle « réclamation », à supposer qu’elle existe, avait trait à l’objet des
                 demandes à présent soumises à la Cour.
                    30. Le 21 novembre 2012, un article de presse révélait que le président
                 Ortega avait qualifié l’arrêt de 2012 de « victoire nationale », et exhorté
                 son voisin sud‑américain « à respecter la décision de la Cour » (mémoire
                 du Nicaragua, annexe 26, « La Cour internationale attribue davantage
                 d’espaces maritimes au Nicaragua et les cayes les plus éloignées, à la
                 Colombie », Diálogo, 21 novembre 2012, p. 355‑356). Je ne discerne dans
                 ces déclarations aucune « réclamation » par laquelle il serait reproché à la
                 Colombie de manquer aux obligations lui incombant, et encore moins de
                 « réclamation » par laquelle il lui serait reproché de violer les droits que le
                 Nicaragua invoque maintenant en la présente instance.
                    31. Le 26 novembre 2012, le président Ortega a adressé un discours au
                 « peuple nicaraguayen » (mémoire du Nicaragua, annexe 27, « Message
                 adressé par le président Daniel [Ortega] au peuple nicaraguayen »,
                 El 19 Digital, 26 novembre 2012, p. 359-362), dans lequel il mentionnait
                 de nouveau l’arrêt de 2012, faisant état de « [ses] inquiétudes quant à la
                 manière dont [le président colombien] a[vait] réagi en rejetant la décision
                 de la Cour », ajoutant que,
                      « [d]urant les jours qui ont suivi cette décision, le président Santos a
                      durci sa position en ajoutant à ses propos que les forces navales de
                      l’Armada colombienne avaient pour mission de multiplier leurs acti-
                      vités de surveillance dans les territoires maritimes accordés par la
                      Cour internationale de Justice au Nicaragua » (ibid., p. 359).
                 Le président Ortega poursuivait son discours en relevant que, en réponse
                 à ces propos et actes, « le Gouvernement du Nicaragua a[vait] réagi très
                 posément », et qu’il a[vait] « attendu, et escompt[é], que le Gouvernement
                 colombien décide une fois pour toutes de se conformer à la décision de la
                 Cour internationale de Justice ». Il ajoutait que la volonté du Nicaragua
                 était d’établir de « nouvelles conventions avec la Colombie afin de com-
                 battre le trafic de drogue et le crime organisé », et évoquait les questions
                 liées à la pêche.
                    32. Dans ces déclarations non plus, aucune accusation n’est formulée
                 concernant une quelconque menace de recours à la force qu’aurait proférée
                 la Colombie. Qui plus est, aucune accusation n’est formulée concernant une
                 quelconque violation, par la Colombie, des droits souverains ou des espaces
                 maritimes du Nicaragua. Tout au plus, les propos tenus par le prési­
                 dent Ortega pourraient‑ils constituer une réclamation relative à l’exécution,
                 par la Colombie, de l’arrêt de 2012 ; mais le Nicaragua reconnaît lui‑même
                 que le différend qu’il invoque devant la Cour « ne concerne pas une « diver-
                 gence d’opinions ou de vues entre les parties quant au sens et à la portée
                 d’un arrêt rendu par la Cour » » (mémoire du Nicaragua, p. 17, par. 1.33).
                    33. Le 29 novembre 2012, le président Ortega aurait indiqué, peu avant
                 une rencontre avec son homologue à Mexico, qu’il souhaitait « tendre la
                 main au président Santos et lui dire que la population nicaraguayenne et

                                                                                             85




6 CIJ1092.indb 167                                                                                 15/02/17 08:34

                         droits souverains et espaces maritimes (op. diss. caron)                                                 85

                 [lui]‑même av[aient] à cœur de régler le problème en toute fraternité »
                 (mémoire du Nicaragua, annexe 31, « MM. Santos et Ortega se rencontre-
                 ront samedi à Mexico », La República, 29 novembre 2012). Il n’existe pas
                 de compte rendu officiel de la rencontre des deux présidents, qui eut lieu
                 le 1er décembre 2012. La Colombie se réfère à un communiqué de presse
                 dans lequel le président Santos révèle une partie des échanges :

                         « Nous — la ministre des affaires étrangères et moi‑même — nous
                     sommes réunis avec le président Ortega. Nous lui avons exposé notre
                     position dans les termes les plus clairs : nous voulons que soient réta-
                     blis et garantis les différents droits des Colombiens, ceux des raizales,
                     des droits qui incluent, mais sans s’y limiter, ceux des pêcheurs prati-
                     quant la pêche artisanale. Il nous a entendus.
                     �����������������������������������������������������������������������������������������������������������������
                         Nous allons également continuer d’explorer les mécanismes qui
                     sont à la disposition de la Cour internationale de La Haye et de la
                     diplomatie internationale pour rétablir les droits auxquels cet arrêt a
                     porté atteinte. Cela n’exclut pas ces voies de communication avec le
                     Nicaragua, qui, à mon sens, constituent un important complément.

                        En ce sens, nous continuerons à rechercher — et nous l’avons dit
                     clairement au président Ortega — le rétablissement des droits aux-
                     quels cet arrêt a porté atteinte sur une question chère aux Colom-
                     biens ». (Exceptions préliminaires de la République de Colombie,
                     annexe 9, « Déclaration du président de la République de Colom-
                     bie », 1er décembre 2012, p. 109-110.)
                   34. D’après un autre article publié le 3 décembre 2012, M. Santos
                 aurait déclaré après la réunion que,
                     « à la suite de cette rencontre, les deux gouvernements aborderaient
                     la question de l’arrêt de la Cour de La Haye avec discernement et
                     circonspection : « Nous procéderons avec discernement et circonspec-
                     tion, sans nous insulter par médias interposés. S’il y a un problème,
                     nous nous consulterons par téléphone. » » (Exposé écrit de la Répu-
                     blique du Nicaragua sur les exceptions préliminaires de la Répu-
                     blique de Colombie, annexe 5, « Le Gouvernement de la Colombie
                     ne mettra pas en œuvre l’arrêt de la CIJ tant que les droits des
                     Colombiens n’auront pas été rétablis », El Salvador Noticias.net,
                     3 décembre 2012, p. 103.)
                   35. Le Nicaragua a souligné qu’il cherchait, par cette réunion, à « enga-
                 ger un dialogue constructif sur l’exécution de l’arrêt du 19 novembre »
                 (mémoire du Nicaragua, par. 2.7). Selon lui, il ressort des propos échan-
                 gés à cette occasion entre les présidents que « [l]a position du président
                 Santos était que son pays ne se conformerait pas à l’arrêt de la Cour tant
                 que « les droits des Colombiens, qui [avaient] été bafoués, n’aur[aient] pas

                                                                                                                                   86




6 CIJ1092.indb 169                                                                                                                        15/02/17 08:34

                         droits souverains et espaces maritimes (op. diss. caron)              86

                 été rétablis et leur respect, garanti » » (CR 2015/23, p. 12, par. 9 (Arguëllo) ;
                 mémoire du Nicaragua, par. 2.7). Il n’a présenté toutefois aucun élément
                 qui attesterait de la position adoptée par le président nicaraguayen au
                 cours de la réunion, se contentant d’affirmer que
                      « le président Ortega a[vait] exposé la position du Nicaragua, souli-
                      gnant que, s’il était essentiel que les deux Etats respectent l’arrêt de
                      la Cour, les modalités de sa mise en œuvre pouvaient encore se dis-
                      cuter ; quoi qu’il en fût, la question devait être réglée de manière
                      pacifique et sans confrontation » (mémoire du Nicaragua, par. 2.7,
                      citant un article de presse publié avant la rencontre : « MM. Santos et
                      Ortega se rencontreront samedi à Mexico », La República,
                      29 novembre 2012 ; ibid., annexe 31, p. 379).
                    36. Dès lors, il est impossible d’inférer que le Nicaragua avait, au cours
                 de cette réunion, formulé une quelconque « réclamation » susceptible de
                 donner naissance à un « différend » entre les Parties. En outre, les déclara-
                 tions publiques qu’ont faites les deux présidents à la même époque portaient
                 essentiellement sur le respect de l’arrêt de 2012 par la Colombie. Toute
                 « réclamation » qui se dégagerait de ces déclarations porterait donc sur un
                 objet autre que la violation alléguée des droits souverains et des espaces
                 maritimes du Nicaragua ou que le manquement de la Colombie à ses obli-
                 gations relatives à l’emploi de la force, que le Nicaragua invoque en l’espèce.
                    37. Le 5 décembre 2012, le général Avilés, commandant en chef de l’ar-
                 mée nicaraguayenne, a confirmé que les autorités de son pays étaient en
                 contact avec leurs homologues colombiennes, et qu’« il n’y a[vait] eu
                 aucune tentative d’arraisonnement de bateaux de pêche » (CR 2015/22,
                 p. 33, par. 10 (Bundy)). Le même jour, le président Ortega s’est de nou-
                 veau entretenu avec le président Santos. Selon un article de presse consa-
                 cré à cette réunion,
                      « le Président Ortega a également dit que la marine nicaraguayenne
                      avait reçu l’ordre de ne pas arraisonner de pêcheurs colombiens au
                      cours de ce qu’il a qualifié de « période de transition ».
                         « Nous devons procéder pas à pas, jusqu’à ce que l’arrêt de la Cour
                      soit pleinement respecté, sans porter atteinte à la réserve ni provo-
                      quer d’incidence sur les pêcheurs ou les activités menées sur l’île de
                      San Andrés », a‑t‑il affirmé. » (Mémoire du Nicaragua, annexe 33,
                      « Nicaragua : pas de concessions pétrolières dans la réserve Sea-
                      flower », Nicaragua Dispatch, 6 décembre 2012, p. 387.)
                 Là encore, rien dans ces déclarations n’indique que le Nicaragua ait fait
                 grief à la Colombie d’avoir manqué aux obligations juridiques qui lui
                 incombent, et encore moins que cette dernière ait manqué à ses obliga-
                 tions en ce qui concerne l’emploi de la force ou les droits souverains et les
                 espaces maritimes du Nicaragua.
                    38. Les deux présidents se sont de nouveau réunis en février 2013. Un
                 article de presse a rapporté ce qui suit :


                                                                                               87




6 CIJ1092.indb 171                                                                                   15/02/17 08:34

                        droits souverains et espaces maritimes (op. diss. caron)                87

                         « Selon le président Ortega, il est nécessaire de trouver, par le dia-
                      logue, des mécanismes permettant de parvenir à un consensus, grâce
                      auxquels nos deux nations se rapprocheront au lieu de s’affronter :
                      « Je propose au Gouvernement colombien et au président (Juan
                      Manuel) Santos de mettre en place ces commissions au plus tôt afin
                      qu’elles puissent procéder à la démarcation dans la zone où les Rai-
                      zals peuvent pêcher conformément à leurs droits historiques »…
                      Ortega soutient que la question a été instrumentalisée par la Colom-
                      bie à des fins « électorales » et que « de puissants intérêts » incitent à un
                      affrontement armé entre le Nicaragua et la Colombie, dans les eaux
                      que La Haye a attribuées à son pays. « Je suis persuadé que le pré-
                      sident Santos et les Colombiens savent bien que recourir à la force en
                      déployant des navires de guerre dans la zone concernée n’est pas la
                      solution face à l’arrêt de la Cour internationale de Justice ; il faut au
                      contraire s’organiser, organiser la mise en œuvre de cette décision, son
                      application », a‑t‑il affirmé. Le président Ortega a indiqué qu’il avait
                      pu évoquer la question avec son homologue colombien à plusieurs
                      reprises, au Mexique, lors de l’investiture du président Enrique Peña
                      Nieto, et au cours du récent sommet des Etats latino‑américains tenu
                      au Chili, et qu’il avait toujours été question de prendre des mesures
                      conjointes. Il a affirmé que son pays n’avait aucun intérêt à rechercher
                      le conflit avec qui que ce soit, et que les gardes‑côtes nicaraguayens se
                      bornaient à « faire respecter la décision de La Haye « fermement et
                      calmement », en veillant à donner « la priorité au dialogue ». »
                      (Mémoire du Nicaragua, annexe 35, « Le Nicaragua demande à
                      Bogotá de constituer des commissions chargées de l’application de
                      l’arrêt de La Haye », La Opinión, 22 février 2013, p. 395-396.)
                 Cette déclaration est la première pièce versée au dossier qui évoque l’hypo-
                 thèse d’un affrontement armé entre les deux Etats. Elle appelle toutefois deux
                 commentaires. Premièrement, c’est non pas le président qui fait cette suppo-
                 sition, mais le journaliste. Le président semble au contraire reconnaître que
                 « les Colombiens savent bien que recourir à la force … n’est pas la solution ».
                 Deuxièmement, M. Ortega ne formule à l’encontre de la Colombie aucune
                 accusation précise de violation des droits souverains ou des espaces mari-
                 times du Nicaragua, ou des obligations internationales relatives à l’emploi de
                 la force. Ces déclarations ne peuvent tout simplement pas être interprétées
                 comme une « réclamation » juridique adressée à la Colombie à cet égard.
                    39. De par la date à laquelle elles ont été faites (entre novembre 2012
                 et février 2013), ces déclarations relèvent de la première catégorie des élé-
                 ments de preuve. La deuxième catégorie de déclarations comprend celles
                 faites environ cinq mois après les premières, peu de temps avant le dépôt
                 de la requête du Nicaragua en la présente instance (soit entre août et
                 novembre 2013).
                    40. Il ressort de plusieurs de ces déclarations que le Nicaragua a tou-
                 jours considéré que le calme régnait en mer, et qu’il n’« accusait » nulle-
                 ment la Colombie de violer ses droits souverains ou ses espaces maritimes

                                                                                                88




6 CIJ1092.indb 173                                                                                    15/02/17 08:34

                        droits souverains et espaces maritimes (op. diss. caron)            88

                 ni de le menacer de recours à la force. Le 14 août 2013, par exemple, le
                 président Ortega déclarait ce qui suit :
                        « [N]ous devons reconnaître que … la marine colombienne, qui est
                     très puissante, qui dispose assurément d’une très grande puissance
                     militaire, s’est montrée prudente et respectueuse, et qu’aucune
                     confrontation n’a eu lieu entre les forces navales colombiennes et
                     nicaraguayennes. » (Exceptions préliminaires de la Colombie,
                     annexe 11, « Déclaration du président de la République du Nicara-
                     gua », 14 août 2013, p. 118.)
                 Le 18 novembre 2013, le commandant en chef de la marine nicara-
                 guayenne, l’amiral Corrales Rodríguez, a également déclaré ce qui suit :
                 « Il n’y a pas eu le moindre conflit, et je tiens par conséquent à souligner
                 que, en une année de présence, nous n’avons rencontré aucun problème
                 avec les forces navales colombiennes. » (Ibid., annexe 43, « En patrouille
                 dans la mer reconquise », El Nuevo Diario, 18 novembre 2013, p. 355.)
                    41. D’autres déclarations faites à cette époque se rapportent à l’exécu-
                 tion de l’arrêt. Le 23 août 2013, par exemple, on pouvait lire ce qui suit
                 dans la presse :
                        « Le Nicaragua … affirme que la décision est déjà mise en œuvre et
                     que la décision du Gouvernement colombien de ne pas la respecter
                     défie le bon sens. « L’arrêt de la CIJ produit ses effets depuis le
                     19 novembre 2012. En fait, la Colombie a fait appel à un certain
                     nombre de cabinets juridiques pour recenser les ressources territo-
                     riales », a affirmé Mauricio Herdocia, l’avocat qui représente le Nica-
                     ragua dans cette affaire. « Toutes les questions seront, en fait, réglées
                     par la Cour, dont le Règlement dispose qu’un arrêt doit être respecté
                     même lorsque qu’un recours est envisagé », a ajouté Herdocia. »
                     (Mémoire du Nicaragua, annexe 38, « Selon le vice‑président, la déci-
                     sion de la Cour mondiale sur les frontières maritimes est inapplicable
                     en Colombie », Colombia Reports, 23 août 2013, p. 407-408.)
                   42. Outre qu’elle n’émane pas d’un représentant du Gouvernement
                 nicaraguayen, cette déclaration ne contient de toute façon aucune « récla-
                 mation » particulière concernant le comportement de la Colombie, qui
                 serait susceptible d’être rejetée par cette dernière.
                   43. Le 10 septembre 2013, le président Ortega aurait déclaré ce qui suit :
                       « L’appel que je lance au président Santos, au Gouvernement de
                     Colombie, à certains gouverneurs d’Amérique centrale qui font des
                     déclarations parlant d’expansionnisme, c’est qu’à l’heure actuelle le
                     droit doit prévaloir, et non la force… Recourir à la force équivaudrait
                     à un retour à l’âge de pierre. Choisir la voie de la légalité entraînerait
                     un renforcement de la paix ; opter pour la force reviendrait à créer une
                     nouvelle zone de conflit dans le monde. Choisir la légalité permettra
                     d’éloigner la guerre et d’œuvrer pour la paix dans le monde », a‑t‑il
                     assuré. Ainsi, il a réaffirmé que le Nicaragua était attaché à la paix,
                     comme les pays d’Amérique latine et les Caraïbes. » (Mémoire du

                                                                                            89




6 CIJ1092.indb 175                                                                                15/02/17 08:34

                         droits souverains et espaces maritimes (op. diss. caron)                                                 89

                     Nicaragua, annexe 39, « Daniel : 40 ans après le martyre d’Allende, la
                     paix doit prévaloir », El 19 Digital, 11 septembre 2013, p. 411.)
                    44. Devant l’insistance de la Colombie à négocier avec le Nicaragua un
                 traité permettant d’exécuter l’arrêt de 2012, le président Ortega a
                 répondu :
                        « Nous comprenons la position du président Santos, mais nous ne
                     pouvons dire que nous l’approuvons… Nous convenons que le dia-
                     logue est nécessaire et qu’il faut rechercher un genre d’accord ou de
                     traité — qu’importe le nom qu’on lui donnera — afin d’assurer la
                     mise en œuvre harmonieuse de l’arrêt de la Cour internationale de
                     Justice. » (Mémoire du Nicaragua, annexe 39.)

                 Le président Ortega a également déclaré :
                         « Les décisions de la Cour sont obligatoires… Elles ne souffrent
                     pas de discussion car cela reviendrait à manquer de respect à la Cour.
                     C’est comme si nous décidions de ne pas exécuter une décision au
                     motif que nous n’avons pas obtenu tout ce que nous avions demandé,
                     c’est‑à‑dire, en l’espèce, l’archipel de San Andrés.
                     �����������������������������������������������������������������������������������������������������������������
                         Le Nicaragua aspire à la paix… Nous n’avons pas d’ambitions
                     expansionnistes … nous ne voulons rien d’autre que ce qui nous a été
                     accordé par l’arrêt de la Cour de La Haye. » (Exposé écrit de la
                     République du Nicaragua sur les exceptions préliminaires de la
                     République de Colombie, annexe 7, « La Colombie entend remettre
                     en cause la frontière maritime avec le Nicaragua », ABC News,
                     10 septembre 2013, p. 115.)
                    45. Trois points ressortent clairement de ces déclarations faites par le
                 président Ortega le 10 septembre. Premièrement, s’il rappelle que le Nica-
                 ragua aspire à la « paix », le président n’accuse nullement la Colombie de
                 menacer cette « paix », ni d’enfreindre les droits du Nicaragua. Deuxième-
                 ment, bien que ces déclarations aient été faites le lendemain de la promul-
                 gation par la Colombie du décret 1946, le président Ortega n’y fait
                 nullement référence, alors que ce texte est à présent au cœur du « diffé-
                 rend » qui serait né entre les deux Parties à l’époque (mémoire du Nicara-
                 gua, p. 26‑33). Troisièmement, à supposer que ces déclarations contiennent
                 une quelconque « réclamation » du Nicaragua ou révèlent un désaccord
                 entre les Parties, la mésentente ne porterait que sur les mesures à mettre
                 en œuvre pour donner effet à l’arrêt de novembre 2012 et, plus précisé-
                 ment, comme le souligne le Nicaragua, à l’« obligation de conclure un
                 traité pour donner à l’arrêt de novembre 2012 un caractère exécutoire ou
                 contraignant vis‑à‑vis des Parties » (ibid., par. 2.59). Ces déclarations, en
                 revanche, ne contiennent aucune accusation de violation par la Colombie
                 des droits souverains ou des espaces maritimes du Nicaragua, ni ne font
                 état d’une quelconque menace de recours à la force.

                                                                                                                                   90




6 CIJ1092.indb 177                                                                                                                        15/02/17 08:34

                        droits souverains et espaces maritimes (op. diss. caron)           90

                    46. Le 12 septembre 2013, le Parlement nicaraguayen a déclaré
                 « approuver pleinement la position du Gouvernement du Nicaragua qui
                 permettra une solution pacifique, via la conclusion d’un traité donnant
                 effet à l’arrêt de la CIJ » (mémoire du Nicaragua, par. 2.59 ; et annexe 40,
                 « L’Assemblée nicaraguayenne favorable au dialogue avec la Colombie »,
                 El Universal, 12 septembre 2013). Les députés ont aussi appelé la Colom-
                 bie à « respecter le droit international et [à] se conformer à la décision de
                 la Cour internationale de Justice, qui est définitive et d’exécution obliga-
                 toire. » Cette déclaration peut tout au plus laisser entendre que la Colom-
                 bie devait encore respecter l’arrêt de 2012, mais ne contient aucune
                 « réclamation » concernant une quelconque violation des droits souve-
                 rains ou des espaces maritimes du Nicaragua, ni une quelconque menace
                 de recours à la force liées à ce non‑respect présumé de l’arrêt.
                    47. Le 13 septembre 2013, le président Ortega a demandé de nouveau
                 la création d’une commission chargée de veiller à l’exécution de l’arrêt
                 de 2012 :
                        « Nous sommes disposés à créer une commission qui se réunirait
                     avec une commission équivalente du Gouvernement de la Colombie,
                     notre pays frère. Ainsi, nous pourrons, ensemble, rendre possible la
                     mise en œuvre de l’arrêt de la Cour, et nous y veillerons en mettant
                     les moyens nécessaires. En effet, l’arrêt a déjà été rendu, il n’y a plus
                     qu’à lui donner effet, et ce, par un traité entre la Colombie et le Nica-
                     ragua… Par ce traité, nos deux pays se mettront en conformité avec
                     l’arrêt de la CIJ. C’est la voie qui mène à la paix, à l’unité et à la
                     fraternité. (Exceptions préliminaires de la Colombie, annexe 41,
                     « M. Ortega déclare que le Nicaragua est disposé à créer une commis-
                     sion visant à ratifier l’arrêt rendu par la CIJ », La Jornada, 13 sep-
                     tembre 2013, p. 345.)

                    48. Cette déclaration est, parmi celles invoquées par les Parties, la der-
                 nière du président Ortega avant le dépôt de la requête du Nicaragua, le
                 26 novembre 2013.
                    49. Aucune des déclarations susmentionnées — qu’elles soient prises
                 individuellement ou dans leur ensemble — ne peut être interprétée comme
                 constituant une « réclamation » susceptible d’être rejetée par la Colombie.
                 Ce qui est révélateur, c’est ce que ces déclarations ne disent pas, tout
                 comme l’absence d’autres qui n’ont pas été produites. Deux points
                 méritent d’être soulignés.
                    50. Premièrement, rien ne prouve que le Nicaragua ait jamais fait grief
                 à la Colombie de ses agissements en invoquant les droits juridiques à pré-
                 sent en cause devant la Cour. En réalité, les déclarations faites par des
                 responsables nicaraguayens sont en général vagues et imprécises ; et celles
                 qui sont précises font référence non pas à l’objet des réclamations portées
                 devant la Cour, mais aux mesures qu’il était nécessaire de prendre pour
                 exécuter l’arrêt de 2012.
                    51. Deuxièmement, un certain nombre de ces déclarations laissent pen-

                                                                                           91




6 CIJ1092.indb 179                                                                               15/02/17 08:34

                          droits souverains et espaces maritimes (op. diss. caron)           91

                 ser l’inverse, à savoir que les Parties ne considéraient pas que leurs griefs
                 « se heurtaient à l’opposition manifeste » de l’autre, et soulignent au
                 contraire les efforts constructifs déployés pour mettre en œuvre l’arrêt
                 de 2012.
                    52. S’il peut être justifié, comme je l’ai dit plus haut, d’inférer du com-
                 portement d’un défendeur un rejet implicite des réclamations formulées
                 par un demandeur, l’inverse ne saurait être vrai. La Colombie ne peut
                 rejeter — ni expressément ni implicitement — des réclamations qui n’ont
                 jamais été formulées. Dans les circonstances de l’espèce, on voit mal en
                 quoi l’une quelconque des déclarations citées plus haut a pu constituer
                 une « réclamation » susceptible de « se heurter à l’opposition manifeste »
                 de la Colombie ou d’engendrer un « désaccord sur un point de droit ou de
                 fait » entre les Parties au sujet des droits à présent en litige.
                    53. Après avoir examiné avec attention les éléments factuels de l’af-
                 faire, je conclus que le Nicaragua, avant de déposer sa requête, n’avait
                 jamais reproché à la Colombie d’avoir violé ses droits souverains ou ses
                 espaces maritimes, ni d’avoir enfreint l’interdiction de recourir à la
                 menace de la force. Dès lors, il ne pouvait exister entre les Parties de « dif-
                 férend » sur ces questions à la date requise. A supposer qu’un différend se
                 soit fait jour, il ne pouvait porter que sur la manière dont les Parties inter-
                 prétaient ou appliquaient l’arrêt de 2012. Or ce n’est pas la question que
                 le Nicaragua a demandé à la Cour de trancher en l’espèce.

                     5. L’analyse de la Cour est infirmée par les éléments versés au dossier
                    54. Ayant examiné les éléments de preuve produits en l’espèce, j’en
                 reviens aux conclusions de la Cour, résumées plus haut, selon lesquelles
                 l’un des différends existait, mais pas l’autre.
                    55. Au paragraphe 69, la Cour commence son analyse quant à l’exis-
                 tence d’un différend sur les droits souverains et les espaces maritimes du
                 Nicaragua en ces termes :
                          « [A] la suite du prononcé de l’arrêt de 2012, le président colom-
                       bien a proposé au Nicaragua de négocier un traité concernant
                       les effets dudit arrêt, et … le président nicaraguayen s’est, quant
                       à lui, maintes fois montré disposé à engager des négociations
                       en vue de conclure un traité qui permettrait de donner effet à l’ar-
                       rêt, en tenant compte des préoccupations de la Colombie en
                       matière de pêche, de protection de l’environnement et de trafic de
                       drogue. »
                 J’en déduis logiquement que, à la suite du prononcé de l’arrêt de 2012, il
                 n’existait pas de différend entre les Parties à l’égard des droits souverains
                 et des espaces maritimes du Nicaragua. Cependant, la Cour anticipe cette
                 déduction en tirant, dans le même paragraphe, la conclusion — singu-
                 lière, à mon sens — que « le fait que les Parties restaient disposées à dia-
                 loguer ne prouve pas en soi que, à la date du dépôt de la requête, il
                 n’existait pas entre elles de différend ».

                                                                                               92




6 CIJ1092.indb 181                                                                                  15/02/17 08:34

                        droits souverains et espaces maritimes (op. diss. caron)           92

                    56. Comme je l’ai indiqué précédemment (par. 25), la Cour fait réfé-
                 rence, au paragraphe 69, à deux éléments de preuve : la déclaration du
                 président colombien, M. Santos, en date du 1er décembre 2012 et celle du
                 président nicaraguayen, M. Ortega, en date du 10 septembre 2013. Ce
                 sont les seuls éléments sur lesquels elle s’appuie pour conclure qu’« [i]l
                 ressort de ces déclarations que les Parties avaient des points de vue oppo-
                 sés sur la question de leurs droits respectifs dans les espaces maritimes
                 visés par l’arrêt de 2012 » et qu’il existait donc un différend. La Cour
                 conclut en particulier que « les Parties avaient des points de vue opposés »
                 après avoir juxtaposé la déclaration du président Santos de décembre 2012
                 et celle du président Ortega de septembre 2013. Or, il y a lieu de souligner
                 trois failles dans ce raisonnement :
                 — Premièrement, conformément à la jurisprudence, il s’agissait de
                   déterminer si le Nicaragua avait jamais formulé une quelconque
                   réclamation susceptible de se heurter à une opposition manifeste
                   de la part de la Colombie. A cet égard, seul l’un des deux éléments
                   de preuve était réellement pertinent. La question n’était pas de
                   savoir si les déclarations des deux Etats faites à près d’un an
                   d’intervalle devaient être interprétées comme traduisant un conflit
                   d’intérêts.
                 — Deuxièmement, les déclarations citées laissent tout au plus apparaître
                   un conflit d’intérêts concernant l’exécution de l’arrêt de 2012. Or,
                   comme le Nicaragua et la Cour l’ont répété maintes fois, la question
                   de l’inexécution de cet arrêt n’est pas l’objet du différend en l’espèce.
                   Les déclarations du président Ortega (il y en a deux en date du
                   10 septembre 2013), citées in extenso et examinées aux paragraphes 43
                   à 45 ­ci-­dessus, témoignent de la préférence du Nicaragua pour la
                   « paix » et ne contiennent aucune allégation selon laquelle la Colombie
                   menacerait cette « paix », ni ne dénoncent une quelconque atteinte aux
                   droits du Nicaragua. De plus, elles ont été formulées le jour suivant la
                   promulgation, par la Colombie, du décret 1946, qui n’est pas même
                   mentionné par le président Ortega alors qu’il occupe maintenant une
                   place centrale dans le « différend » qui aurait existé entre les deux
                   Parties à cette date (mémoire du Nicaragua, p. 26‑33). Les déclarations
                   du 10 septembre 2013 ne font état d’aucune « réclamation » à l’égard
                   de la Colombie concernant une violation des droits souverains et des
                   espaces maritimes du Nicaragua ou une quelconque menace de
                   recours à la force.
                 — Troisièmement, il est frappant que la Cour ait choisi de mettre en
                   parallèle deux déclarations faites à près d’un an d’intervalle. L’entretien
                   accordé à la presse le 15 septembre 2013 par la ministre colombienne
                   des affaires étrangères, peu après la déclaration faite par le président
                   Ortega le 10 septembre 2013, semble plus pertinent que la déclaration
                   faite par le président Santos le 1er décembre 2012 (soit quelques jours
                   seulement après le prononcé de l’arrêt). Tel était en effet le point de
                   vue de la ministre, María A. Holguín :

                                                                                           93




6 CIJ1092.indb 183                                                                               15/02/17 08:34

                         droits souverains et espaces maritimes (op. diss. caron)                                                 93

                         « María A. Holguín s’exprime sur les quatre axes de la défense de la
                     souveraineté nationale dans la mer des Caraïbes.
                         La ministre des affaires étrangères, Mme María Angela Holguín,
                     a expliqué à El Tiempo la portée de la « stratégie globale »
                     visant à défendre la souveraineté colombienne dans la mer des
                     Caraïbes. Elle a indiqué que le gouvernement n’avait pas désavoué
                     l’arrêt de la Cour de La Haye — dans lequel c­elle-ci a
                     reconnu ­davantage de droits au Nicaragua sur ces eaux —, mais que
                     le pays se heurtait « à un obstacle juridique » l’empêchant de l’appli-
                     quer.
                     �����������������������������������������������������������������������������������������������������������������
                         Quand et comment entendez-vous dialoguer avec le Nicaragua afin
                     de signer un traité de limites ?
                         La Colombie est prête à dialoguer avec le Nicaragua en vue de
                     signer un traité qui établisse les frontières et un régime juridique
                     contribuant à la sécurité et à la stabilité de la région. Le gouverne-
                     ment a indiqué qu’il attendait la décision de la Cour constitutionnelle
                     avant de prendre la moindre mesure. » (Exceptions préliminaires de
                     la Colombie, annexe 42, « La ministre des affaires étrangères explique
                     en détail la stratégie adoptée contre le Nicaragua », El Tiempo,
                     15 septembre 2013, p. 349.)
                 La Cour ne s’est pas penchée sur les propos de la ministre María A. Hol-
                 guín, qui sont contemporains de ceux du président Ortega et qui remettent
                 dans leur contexte les déclarations antérieures du président Santos, indi-
                 quant que la Colombie ne « s’opposait » pas à la mise en œuvre de l’arrêt
                 de 2012, ni n’en contestait le caractère contraignant, mais s’interrogeait
                 sur les mesures juridiques nécessaires à son application.
                    57. Au paragraphe 70 de l’arrêt, faisant référence à « la proclamation,
                 par la Colombie, d’une « zone contiguë unique » », la Cour relève que « les
                 Parties ont adopté des positions différentes quant aux implications de cet
                 acte en droit international ». Elle ne cite cependant aucun élément qui
                 montrerait sous quelle forme ou par quel moyen ces « positions diffé-
                 rentes » se sont exprimées, et pour cause : elle ne disposait tout simple-
                 ment pas de tels éléments.
                    58. Au paragraphe 72, la Cour fait observer qu’une « protestation
                 diplomatique officielle » n’est pas une condition préalable. J’en conviens.
                 Toutefois, en la présente affaire, il n’y a pas davantage de protestation
                 officieuse, ni de déclaration qui constituerait une réclamation de la part
                 du Nicaragua quant à la violation d’un droit. La Cour ne traite pas dans
                 l’arrêt de l’exception soulevée par la Colombie en raison de l’absence
                 d’une telle réclamation ou plainte sous quelque forme que ce soit. Au
                 contraire, elle dit — à nouveau sans s’appuyer sur le dossier — que
                     « les éléments de preuve indiquent clairement, dans les circonstances
                     propres à l’affaire, que… la Colombie savait que la promulgation du
                     décret 1946 et son comportement dans les espaces maritimes que la

                                                                                                                                   94




6 CIJ1092.indb 185                                                                                                                        15/02/17 08:34

                        droits souverains et espaces maritimes (op. diss. caron)             94

                      Cour avait reconnus au Nicaragua dans son arrêt de 2012 se heur-
                      taient à l’opposition manifeste du Nicaragua » (arrêt, par. 73).
                 Ce faisant, la Cour va complètement au rebours de sa jurisprudence
                 concernant la condition selon laquelle il doit exister un différend au
                 moment du dépôt de la requête. En l’espèce, elle ne cherche pas à savoir
                 si le demandeur — le Nicaragua — s’est plaint de quelque manière que ce
                 soit d’une violation du droit avant le dépôt de la requête ; mais elle déduit
                 que le défendeur devait « savoir » que les mesures qu’il avait prises se
                 heurtaient à l’opposition manifeste du demandeur. Malgré tout le respect
                 que je lui dois, force m’est de constater que la Cour, dans ce raisonne-
                 ment, méconnaît sa jurisprudence relative à la condition de l’existence
                 d’un différend. Par ce qu’il tait, ce raisonnement ne rend pas fidèlement
                 compte de tous les éléments existants. Cette conclusion de la Cour met
                 de fait un terme à l’application de la condition justifiée de l’existence
                 d’un ­différend.
                     59. S’agissant de la question de savoir si un différend existait au sujet
                 de la menace de recours à la force, la Cour ne conclut pas à l’absence d’un
                 tel différend au motif que le Nicaragua n’a pas formulé de réclamation, ni
                 de protestation ou objection face à une quelconque menace de la Colom-
                 bie de recourir à la force. Elle aurait pu le faire, puisqu’il n’y a effective-
                 ment aucune trace de réclamation, protestation ou menace dans le dossier.
                 Au contraire, l’arrêt renvoie à des éléments qui prouvent que, pour
                 les représentants du Gouvernement nicaraguayen, la situation en mer
                 était calme. D’après une déclaration faite par le président du Nicaragua le
                 14 août 2013, « aucune confrontation n’a eu lieu entre les forces navales »
                  des deux Etats. Le 18 novembre 2013, le commandant en chef de la
                  marine nicaraguayenne déclarait qu’il n’y avait aucun problème ou conflit
                  avec les forces navales colombiennes. Il est singulier que la Cour ne se soit
                  pas penchée sur la question de savoir si, pour commencer, il y avait eu
                  une réclamation pour violation présumée du droit. Il y a dans l’arrêt une
                  confusion entre la tâche qui consiste à établir l’existence d’une réclama-
                 tion formulée par le demandeur au sujet d’une violation du droit et
                 celle, éventuellement nécessaire, qui consiste à inférer l’existence d’une
                 opposition manifeste à cette réclamation par le défendeur. En dehors de
                 la question de savoir en quoi des déclarations faisant état d’une situation
                 calme ou d’une absence de conflit sont pertinentes pour apprécier
                 ­l’existence d’un différend qui concernerait la menace de la force, le fait est
                  qu’il n’existe pas de réclamation que le Nicaragua aurait formulée,
                  sous quelque forme que ce soit, avant le dépôt de sa requête, dans laquelle
                  il reproche à la Colombie de l’avoir menacé de recourir à la force.
                     60. Si la Cour avait conclu dans l’arrêt qu’il n’existait aucun différend
                  relativement à la menace de la Colombie de recourir à la force parce que
                  le Nicaragua n’avait formulé à cet égard aucune réclamation pour viola-
                  tion du droit, alors le même raisonnement devrait conduire à la même
                  conclusion, à savoir qu’il n’existait aucun différend relativement aux
                  droits du Nicaragua dans les espaces maritimes en cause.

                                                                                             95




6 CIJ1092.indb 187                                                                                 15/02/17 08:34

                        droits souverains et espaces maritimes (op. diss. caron)             95

                        III. La troisième exception préliminaire sur la question
                                       d’éventuelles négociations

                     61. L’article II du pacte de Bogotá dispose notamment que, « au cas où
                  surgirait, entre deux ou plusieurs Etats signataires, un différend qui, de
                  l’avis de l’une des parties, ne pourrait être résolu au moyen de négocia-
                  tions directes suivant les voies diplomatiques ordinaires, les parties s’en-
                  gagent à employer les procédures établies dans ce Traité… ». Dans le
                  présent arrêt, la Cour s’appuie sur sa conclusion de 1988, selon laquelle la
                  référence aux négociations directes qui est faite dans cet article « constitue
                  dans tous les cas une condition préalable du recours aux procédures paci-
                  fiques du pacte » (Actions armées frontalières et transfrontalières (Nicara‑
                  gua c. Honduras), compétence et recevabilité, arrêt, C.I.J. Recueil 1988,
                  p. 94, par. 62). Ce faisant, la Cour conclut au paragraphe 95 que le critère
                  permettant de déterminer si un règlement est impossible est celui de savoir
                  « si les éléments de preuve qui lui ont été soumis démontrent que, à la date
                  du dépôt de la requête du Nicaragua, aucune des deux Parties ne pouvait
                  soutenir de manière plausible que le différend qui les opposait pouvait
                  être résolu au moyen de négociations directes suivant les voies diploma-
                  tiques ordinaires » (arrêt, par. 95).
                     62. La Cour estime qu’aucun des éléments qui lui ont été soumis « n’in-
                  dique que, à la date du dépôt de la requête du Nicaragua, les Parties
                  avaient envisagé, ou étaient en mesure, de tenir des négociations en vue
                  de régler le différend relatif à de prétendues violations par la Colombie
                  des droits du Nicaragua dans les zones maritimes » concernées ; c’est pour
                 ce motif qu’elle rejette la troisième exception préliminaire de la Colombie
                 (ibid., par. 100-101).
                     63. Je conviens avec la Cour qu’une obligation de négocier est réputée
                 satisfaite dès lors qu’il n’y a aucune perspective de règlement. Dans
                 ­l’affaire Mavrommatis, sa devancière avait décrit comme suit l’exception à
                  l’obligation de mener des négociations qui incombait aux parties :
                         « Une négociation ne suppose pas toujours et nécessairement une
                      série plus ou moins longue de notes et de dépêches ; ce peut être assez
                      qu’une conversation ait été entamée ; cette conversation a pu être très
                      courte : tel est le cas si elle a rencontré un point mort, si elle s’est
                      heurtée finalement à un non possumus ou à un non volumus péremp-
                      toire de l’une des Parties et qu’ainsi il est apparu avec évidence que
                      le différend n’est pas susceptible d’être réglé par une négociation diplo‑
                      matique. » (Concessions Mavrommatis en Palestine, arrêt no 2, 1924,
                      C.P.J.I. série A no 2, p. 13.)
                    64. Toutefois, les éléments de preuve en l’espèce non seulement
                 n’étayent pas la conclusion de la Cour, selon laquelle « [a]ucun élément …
                 n’indique que… les Parties avaient envisagé, ou étaient en mesure, de
                 tenir des négociations en vue de régler le différend » (arrêt, par. 100), mais
                 au contraire l’infirment.
                    65. La Cour commence son raisonnement en constatant que, « par

                                                                                             96




6 CIJ1092.indb 189                                                                                 15/02/17 08:34

                         droits souverains et espaces maritimes (op. diss. caron)              96

                 divers échanges qu’ont eus leurs chefs d’Etat depuis le prononcé de l’arrêt
                 de 2012, l’une et l’autre des Parties avaient indiqué être prêtes à engager
                 un dialogue pour examiner certaines questions soulevées par la Colombie
                 conséquemment à l’arrêt » (arrêt, par. 97). C’est en effet ce que montrent
                 les éléments de preuve.
                    66. La Cour observe également ce qui suit :
                          « Parmi les questions au sujet desquelles les Parties envisageaient
                       de dialoguer, figuraient notamment [1] les activités de pêche des
                       habitants de San Andrés, Providencia et Santa Catalina dans des
                       eaux dont la Cour a reconnu qu’elles appartenaient au Nicaragua,
                       [2] la protection de la réserve de biosphère marine Seaflower et [3] la
                       lutte contre le trafic de drogue dans la mer des Caraïbes. » (Ibid.)
                 Là encore, cette constatation est corroborée par les éléments de preuve.
                      67. Ainsi, d’entrée de jeu, la constatation de la Cour selon laquelle il
                 n’existe « [a]ucun élément » indiquant que les Parties avaient envisagé de
                 tenir des négociations n’est pas cohérente avec les éléments disponibles.
                      68. Cependant, la Cour s’exprime de manière plus subtile et met
                 ­l’accent sur le fait qu’il n’existe pas d’élément de preuve indiquant que
                  les Parties envisageaient de tenir des négociations « en vue de régler le
                  ­différend » (ibid., par. 100 ; les italiques sont de moi).
                      69. A y regarder de plus près, le raisonnement de la Cour repose sur
                   l’idée que les Parties, bien qu’elles se soient déclarées prêtes à aborder les
                   questions de fond, subordonnaient toutes deux les négociations à des
                   conditions si diamétralement opposées qu’elles n’envisageaient pas de
                   négocier un règlement ou n’étaient pas en mesure de le faire. La Cour
                   évoque ces conditions au paragraphe 98 de l’arrêt.
                      70. S’agissant des conditions qu’aurait imposées le Nicaragua, la Cour
                   semble, au paragraphe 98, renvoyer à sa propre définition de ce qu’elle
                   estime être le différend du Nicaragua. Elle écrit que « [les négociations]
                   devaient, dans [l’]esprit [du Nicaragua], se limiter aux modalités ou méca-
                   nismes d’exécution de [l’]arrêt [de 2012] », mais elle ne s’appuie sur aucune
                   déclaration du Nicaragua et ne cite, de fait, aucun élément de preuve.
                      71. S’agissant des conditions qu’aurait imposées la Colombie, la Cour
                   déclare, au paragraphe 98, que celle‑ci n’a pas « circonscri[t] » ainsi l’objet
                   des négociations, et cite l’entretien accordé le 15 septembre 2013 par la
                   ministre colombienne des affaires étrangères, Mme María A. Holguín, qui
                   est reproduit plus haut au paragraphe 56. Elle reprend les propos de la
                   ministre, qui déclarait que la Colombie était ouverte à un dialogue avec le
                   Nicaragua pour « signer un traité qui établ[ît] les frontières », afin de
                   démontrer que, si les deux nations étaient peut‑être ouvertes au dialogue,
                   leurs positions étaient relativement différentes sur le contenu de celui‑ci,
                   ce qui rendait très improbables les perspectives de règlement.
                      72. Le parallèle que fait la Cour entre les objectifs de négociation est
                   infondé, tant au vu du dossier qu’en droit.
                   — Premièrement, à maintes reprises ailleurs dans l’arrêt, la Cour rappelle
                       à juste titre l’importance d’examiner le fond et non la forme. Pourtant,

                                                                                               97




6 CIJ1092.indb 191                                                                                   15/02/17 08:34

                            droits souverains et espaces maritimes (op. diss. caron)                                              97

                   dans son raisonnement sur le point qui nous occupe ici, elle s’arrête
                   aux aspects formels des négociations, sans s’intéresser au fond.
                   Comme je l’ai souligné précédemment, les Parties se sont à plusieurs
                   occasions déclarées prêtes à examiner de nombreuses questions de
                   fond, en particulier celles des droits de pêche. Le règlement de l’une
                   quelconque de ces questions aurait pu permettre de régler le litige ou,
                   certainement, d’au moins le circonscrire. Il est possible que les
                   conditions imposées (si tant est qu’il y en ait eu) ne soient qu’un
                   élément d’une stratégie de négociation et doivent à ce titre être
                   appréciées avec précaution.
                 — Deuxièmement, la comparaison des conditions imposées pour les
                   négociations pouvait peut‑être montrer que les chances étaient faibles
                   de parvenir à un règlement négocié, si une Partie avait clairement
                   déclaré n’envisager le dialogue qu’à la seule condition que la question
                   qu’elle invoquait soit réglée préalablement. Or tel n’est pas le cas ici.
                   Le dossier de l’affaire ne contient aucune déclaration de ce genre de la
                   part de la Colombie (ni du Nicaragua) dans les mois précédant le
                   dépôt de la requête.
                 — Troisièmement, et c’est plus frappant encore, les éléments du dossier
                   infirment directement la conclusion de la Cour. Certes, la déclaration
                   de la ministre colombienne des affaires étrangères « circonscrivait » en
                   un sens l’objectif des négociations tel que l’envisageait la Colombie,
                   mais pas d’une manière différente de celle du Nicaragua et certainement
                   pas comme le laisse entendre la Cour. C                          ­ elle-ci cite ladite déclaration
                   pour étayer l’idée selon laquelle la Colombie souhaitait un traité qui
                   rétablît les frontières antérieures à l’arrêt de 2012. Cette thèse serait
                   incompatible avec l’interprétation infondée que fait la Cour, au même
                   paragraphe, de la position du Nicaragua sur les négociations. Mais
                   elle est aussi catégoriquement infirmée par le dossier. Dans sa
                   déclaration, la ministre des affaires étrangères parlait manifestement
                   non pas de rétablir les frontières antérieures à l’arrêt, mais d’établir
                   celles définies par l’arrêt, au moyen d’un traité qui répondrait aux
                   exigences juridiques internes du droit constitutionnel de son pays. Elle
                   déclarait ce qui suit :
                        « [L]e Gouvernement n’[a] pas désavoué l’arrêt de la Cour de
                    La Haye — dans lequel ­celle-ci a reconnu davantage de droits au
                    Nicaragua sur ces eaux —, mais … le pays se heurt[e] « à un obstacle
                    juridique » l’empêchant de l’appliquer.
                    �����������������������������������������������������������������������������������������������������������������
                        La Colombie est prête à dialoguer avec le Nicaragua en vue de
                    signer un traité qui établisse les frontières et un régime juridique
                    contribuant à la sécurité et à la stabilité de la région. Le gouverne-
                    ment a indiqué qu’il attendait la décision de la Cour constitutionnelle
                    avant de prendre la moindre mesure. » (Exceptions préliminaires de
                    la Colombie, annexe 42, « La ministre des affaires étrangères explique
                    en détail la stratégie adoptée contre le Nicaragua », El Tiempo,
                    15 septembre 2013, p. 349.)

                                                                                                                                  98




6 CIJ1092.indb 193                                                                                                                       15/02/17 08:34

                        droits souverains et espaces maritimes (op. diss. caron)           98

                    73. Ayant réaffirmé l’obligation de poursuivre des négociations en
                 vertu de l’article II du pacte de Bogotá, la Cour conclut, contrairement
                 aux déclarations des Parties, qu’il n’existait aucune perspective de règle-
                 ment. Je ne suis pas de cet avis. Outre qu’elle n’est pas étayée par des
                 éléments de preuve, cette conclusion pose plus largement problème, car la
                 Cour sape ainsi le caractère central d’une obligation de négocier dans le
                 cadre du règlement pacifique des différends et en particulier dans celui
                 prévu par le pacte de Bogotá. Il est important de rappeler la position de
                 sa devancière à cet égard :
                       « La Cour se rend bien compte de toute l’importance de la règle
                     suivant laquelle ne doivent être portées devant elle que des affaires
                     qui ne sont pas susceptibles d’être réglées par négociations ; elle
                     reconnaît, en effet, que, avant qu’un différend fasse l’objet d’un
                     recours en justice, il importe que son objet ait été nettement défini au
                     moyen de pourparlers diplomatiques. » (Concessions Mavrommatis
                     en Palestine, arrêt no 2, 1924, C.P.J.I. série A no 2, p. 15.)


                                              IV. Conclusion

                    74. La Cour peut être appelée, lorsqu’elle détermine objectivement
                 l’objet des différends qui lui sont soumis, à faire de subtiles distinctions.
                 En l’espèce, elle a opéré une distinction très subtile entre une demande
                 pour inexécution d’un de ses arrêts et une demande pour violation des
                 droits accordés par ledit arrêt. Il ressort clairement de la décision rendue
                 aujourd’hui que la Cour n’a pas mis autant de soin à distinguer si un
                 élément de preuve donné confirmait l’inexécution de l’arrêt de 2012 ou la
                 violation des droits souverains et des espaces maritimes définis dans cet
                 arrêt. La facilité avec laquelle ces deux demandes se recoupent et la diffi-
                 culté qu’a eue la Cour à évaluer les éléments de preuve risquent de rendre
                 l’examen au fond de l’affaire ardu.

                                                              (Signé) David D. Caron.




                                                                                           99




6 CIJ1092.indb 195                                                                               15/02/17 08:34

